Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-15-2006

Okpor v. Rutgers Univ
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5301




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Okpor v. Rutgers Univ" (2006). 2006 Decisions. Paper 450.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/450


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                      NO. 05-5301
                                   ________________

                                  MICHAEL OKPOR,
                                            Appellant
                                        vs.

                               RUTGERS, THE STATE
                           UNIVERSITY OF NEW JERSEY
                       ____________________________________

                     On Appeal From the United States District Court
                              For the District of New Jersey
                               (D.C. Civ. No. 05-cv-00129)
                       District Judge: Honorable Freda L. Wolfson
                     _______________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   September 14, 2006
               Before: FISHER, ALDISERT and WEIS, CIRCUIT JUDGES
                           (Filed September 15, 2006)

                               _______________________

                                      OPINION
                               _______________________

PER CURIAM.

               Michael Okpor appeals the District Court’s entry of summary judgment in

favor of Rutgers, The State University of New Jersey. For the reasons that follow, we

will affirm.



                                            1
              In January of 2002, Okpor was dismissed from Rutgers undergraduate

School of Business, after his grade-point average fell below the required minimum of 2.0.

In January of 2004, Okpor filed suit against Rutgers in the Chancery Division of the

Superior Court of New Jersey, alleging that by denying his applications to retroactively

withdraw from certain courses without academic penalty following his involvement in

multiple car accidents and, ultimately, dismissing him, Rutgers violated his right to

procedural due process under 42 U.S.C. § 1983. He filed an amended complaint in

March of 2004, adding a count of negligence, and later sought to amend his complaint a

second time in order to add claims for breach of contract, breach of the implied covenant

of good faith and fair dealing, and violation of the New Jersey Consumer Fraud Act. On

December 17, 2004, the Civil Law Division of the Superior Court of New Jersey heard

oral argument on Okpor’s motion to amend his complaint and Rutgers’ motion for

summary judgment. The court issued a ruling from the bench, denying Okpor’s motion to

amend and granting Rutgers’ motion for summary judgment based on its conclusion that

Okpor had failed to file the required 90-day notice under the Tort Claims Act and that he

had not filed his civil rights action within the applicable two year statute of limitations.

Okpor sought reconsideration of the Superior Court’s decision and then appealed to the

New Jersey Superior Court Appellate Division.

              On January 10, 2005, while Okpor’s motion for reconsideration was

pending in Superior Court, he filed the instant action in the United States District Court



                                               2
for the District of New Jersey. In this action, Okpor alleged that Rutgers violated his

right to procedural due process under 42 U.S.C. § 1983, committed unspecified violations

of 42 U.S.C. §§ 1981, 1985 & 1986, engaged in breach of contract, and violated the

covenant of good faith and fair dealing. Rutgers moved to dismiss the action or, in the

alternative, for entry of summary judgment in its favor, arguing that these claims had

already been or should have been raised in state court, and that the Full Faith and Credit

Clause of the United States Constitution and the doctrines of issue and claim preclusion

bar Okpor from litigating these claims in federal court.

              The District Court converted Rutgers’ motion into one for summary

judgment and granted it. The Court held that because Okpor’s § 1983 claims had already

been dismissed with prejudice in state court, and because he presented no facts in support

of his claims that were not already addressed in the state court proceeding, he was barred

from litigating his § 1983 claims in federal court by the Full Faith and Credit Clause, New

Jersey’s entire controversy doctrine, and the principles of res judicata. The Court further

held that Okpor failed to state a cause of action pursuant to 42 U.S.C. § 1981, which bars

racial discrimination in the making and enforcement of contracts and property

transactions, and provided no evidence to support his claims that Rutgers violated his

rights pursuant to 42 U.S.C. §§ 1985 & 1986, which protect individuals from deprivations

of rights committed by either private or state actors as part of a conspiracy. Because

Okpor’s § 1983 action had already been adjudicated in state court, and because Okpor had



                                             3
otherwise failed to state a federal claim, the District Court declined to exercise

supplemental jurisdiction over Okpor’s state law claims.

              Okpor then filed a motion for reconsideration, submitting letter

certifications from two individuals who claimed to have overheard racially discriminatory

comments made about Okpor by certain agents or employees of Rutgers. The District

Court held that neither of the letter certifications constituted “newly discovered evidence”

because both letters explicitly stated that Okpor was made aware of the allegations

contained in the certifications in 2001. Thus, the facts contained within them could have

been presented to the state court when Okpor’s original action was filed and, therefore,

they would not justify reconsideration of the Court’s August 23, 2005 order. Okpor then

appealed.

              We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We

review a district court’s grant of summary judgment de novo. Pennsylvania Coal Ass’n v.

Babbitt, 63 F.3d 231, 235 (3d Cir. 1995). Summary judgment is proper only if it appears

“that there is no genuine issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.” Fed. R. Civ. P. 56(c); Carrasca v. Pomeroy, 313 F.3d
828, 832-33 (3d Cir. 2002).

              Under the principles of res judicata, “a final judgment on the merits of an

action precludes the parties or their privies from relitigating issues that were or could

have been raised in that action.” Allen v. McCurry, 449 U.S. 90, 96 (1980). In the case



                                              4
where a federal action follows a state action, “Congress has specifically required all

federal courts to give preclusive effect to state-court judgments whenever the courts of

the State from which the judgments emerged would do so.” See id. (citing the Full Faith

and Credit Act, 28 U.S.C. § 1738). Thus, if New Jersey state courts would give

preclusive effect to the Superior Court’s 2004 decision, we must do so as well.

              New Jersey follows the “entire controversy doctrine,” as codified in Rule

4:30A of the Rules Governing Civil Practice in the Superior Court, Tax Court and

Surrogate’s Courts. As explained by the Supreme Court of New Jersey, the doctrine is

based on the principle that “the adjudication of a legal controversy should occur in only

one court; accordingly, all parties involved in a litigation should at the very least present

in that proceeding all of their claims and defenses that are related to the underlying

controversy.” DiTrolio v. Antiles, 662 A.2d 494, 502 (N.J. 1995) (quoting Cogdell v.

Hospital Ctr., 560 A.2d 1169 (N.J. 1989)). Successive claims are deemed to constitute a

single controversy for purposes of the entire controversy doctrine when the claims arise

from “related facts or the same transaction or series of transactions.” Id.

              In the present case there can be no doubt that a single controversy is at

issue. Okpor either raised or could have raised all of the claims contained in his federal

complaint and amendments thereto in his state court action. All of these claims arise

from the same set of facts – the denial by Rutgers of his applications to retroactively

withdraw from certain courses without academic penalty following his involvement in



                                              5
multiple car accidents, and his dismissal from Rutgers in January of 2002. Okpor does

not allege any facts in his federal complaint which were not within his knowledge at the

time he initiated his state court action. Accordingly, as Okpor would be barred from

litigating or relitigating his §§ 1981, 1983, 1985, 1986, breach of contract, and covenant

of good faith and fair dealing claims in state court, he is likewise barred by the principles

of res judicata and by the Full Faith & Credit Act from litigating them in federal court.

We therefore conclude that the District Court properly entered summary judgment in

favor of Rutgers and denied Okpor’s motion for reconsideration.

              In his appellate briefs, Okpor argues for the first time that the District Judge

should have recused herself from this action given her close ties with Rutgers. In support

of this contention, Okpor cites Judge Wolfson’s hiring of judicial interns from Rutgers

School of Law, of which she is an alumnus, and her husband’s employment by the State

Attorney General’s Office, which, like Rutgers, is a government entity. 28 U.S.C. § 455

requires a federal judge to recuse herself “in any proceeding in which [her] impartiality

might reasonably be questioned.” The circumstances cited by Okpor would not cause “a

reasonable man knowing all the circumstances . . . [to] harbor doubts concerning the

judge’s impartiality.” United States v. Dalfonso, 707 F.2d 757, 760 (3d Cir. 1983).

Accordingly, we conclude that Judge Wolfson did not err in failing to recuse herself.

              For the reasons stated herein, we will affirm.1



   1
              Appellant’s motion for the appointment of counsel is denied.

                                              6